     Case 2:19-cv-00600-KJM-EFB Document 3 Filed 08/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TWYLLA TAUTAU,                                      No. 2:19-cv-600-KJM-EFB PS
11                        Plaintiff,
12               v.                                       ORDER
13    KERN COUNTY I.H.S.S., RIVERSIDE
      COUNTY I.H.S.S., CALIFORNIA
14    DEPARTMENT OF CORRECTIONS,
      BAKERSFIELD POLICE
15    DEPARTMENT, KERN COUNTY
      SHERIFF’S DEPARTMENT, F.B.I.,
16
                          Defendants.
17

18

19           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 Her

20   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

21   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

22           Determining that plaintiff may proceed in forma pauperis does not complete the required

23   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

26   below, plaintiff’s complaint fails to state a claim and must therefore be dismissed.

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:19-cv-00600-KJM-EFB Document 3 Filed 08/06/20 Page 2 of 4

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Plaintiff brings this action against several government agencies. ECF No. 1. The
21   complaint alleges that defendants have “videotap[ed] via live feed, harassed, followed, tortured to
22   an extent, [and] injured” plaintiff in relation to a “federal investigation/indictment.” Id. at 2. She
23   claims that she has requested copies of warrants and indictments, but defendants have refused to
24   produce them. Id. She further claims she has “been threatened, suffered tentative bodily injury,
25   [and] an attempt on [her] life has already occurred.” Id. Plaintiff also claims that her civil rights
26   have been infringed and her character defamed. Id. at 7, 8.
27   /////
28   /////
                                                          2
     Case 2:19-cv-00600-KJM-EFB Document 3 Filed 08/06/20 Page 3 of 4

 1          These allegations are insufficient to state a claim upon which relief may be granted.
 2   Although the Federal Rules adopt a flexible pleading policy, a complaint must give fair notice
 3   and state the elements of the claim plainly and succinctly. Jones v. Community Redev. Agency,
 4   733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least some degree of particularity
 5   overt acts which defendants engaged in that support plaintiff’s claim. Id. The allegations must be
 6   short and plain, simple and direct and describe the relief plaintiff seeks. Fed. R. Civ. P. 8(a);
 7   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002); Galbraith v. County of Santa Clara, 307
 8   F.3d 1119, 1125 (9th Cir. 2002).
 9          Plaintiff claims in conclusory fashion that her civil rights were violated, but she does not
10   identify the specific statutory or constitutional provision defendants purportedly violated and it is
11   not clear what claim she is attempting to assert. Further, plaintiff does not provide any factual
12   allegations in support of her contention that her character was defamed. Accordingly, plaintiff’s
13   complaint must be dismissed for failure to state a claim. See Jones v. Community Redev. Agency,
14   733 F.2d 646, 649 (9th Cir. 1984) (a complaint must give fair notice and state the elements of the
15   claim plainly and succinctly).
16          Plaintiff is granted leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122,
17   1126-27 (9th Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to
18   amend to correct any deficiency in their complaints). Any amended complaint must allege a
19   cognizable legal theory against a proper defendant and sufficient facts in support of that
20   cognizable legal theory. Should plaintiff choose to file an amended complaint, the amended
21   complaint shall clearly set forth the allegations against each defendant and shall specify a basis
22   for this court’s subject matter jurisdiction. Any amended complaint shall plead plaintiff’s claims
23   in “numbered paragraphs, each limited as far as practicable to a single set of circumstances,” as
24   required by Federal Rule of Civil Procedure 10(b), and shall be in double-spaced text on paper
25   that bears line numbers in the left margin, as required by Eastern District of California Local
26   Rules 130(b) and 130(c). Any amended complaint shall also use clear headings to delineate each
27   claim alleged and against which defendant or defendants the claim is alleged, as required by Rule
28   10(b), and must plead clear facts that support each claim under each header.
                                                        3
      Case 2:19-cv-00600-KJM-EFB Document 3 Filed 08/06/20 Page 4 of 4

 1          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
 2   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
 3   complete in itself. This is because, as a general rule, an amended complaint supersedes the
 4   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
 5   plaintiff files an amended complaint, the original no longer serves any function in the case.
 6   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 7   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 8   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 9   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
10   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
11   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
12   III.   Conclusion
13          Accordingly, it is hereby ORDERED that:
14          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
15          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
16          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
17   complaint. The amended complaint must bear the docket number assigned to this case and must
18   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
19   accordance with this order will result in a recommendation this action be dismissed.
20   DATED: August 6, 2020.
21

22

23

24

25

26

27

28
                                                        4
